NO. 07-07-0169-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 25, 2007
______________________________

JOHN O. THORNTON, JR., APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 140TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2006-412884; HONORABLE JIM BOB DARNELL, JUDGE
_______________________________


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ. 
MEMORANDUM OPINION

	Appellant John O. Thornton, Jr.  filed a pro se notice of appeal from his conviction
for murder and accompanying sentence of life in the Institutional Division of the Texas
Department of Criminal Justice.  The certification of right to appeal executed by the trial
court, and signed by appellant's trial counsel, states that "the defendant has waived the
right of appeal."  By letter dated May 21, 2007, we notified appellant of this circumstance,
and that the appeal is subject to dismissal based on the certification unless, by June 11,
2007, we were provided an amended certification illustrating that he has the right to appeal
or appellant demonstrates other grounds for continuing the appeal.  
	On June 12th, the trial court appointed appellate counsel to assist appellant in
determining whether appellant had any rights of appeal.  On June 12th, counsel requested
an extension of time to review the record and this court granted that request.  On July 5th,
counsel notified this court that, upon review of the plea proceedings, this case was a
negotiated plea bargain which appellant received a life sentence in accordance with the
plea agreement.  Further, the trial court did not give appellant the right to appeal any
outstanding issue nor were there any pretrial motions previously ruled upon by the trial
court.   Accordingly, we must, and do, dismiss the appeal.  Tex. R. App. P.  25.2(d); See
also Chavez v. State, 183 S.W.3d 675, 680 (Tex.Crim.App. 2006) (we must dismiss
prohibited appeal without further action).

							Mackey K. Hancock
                                       Justice





Do not publish.   




 

S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such ground and agree with counsel
that the appeal is frivolous.
	Accordingly, counsel's motion to withdraw is hereby granted and the trial court's
judgment is affirmed.  

							Mackey K. Hancock
							          Justice


Do not publish.